Citation Nr: 1637498	
Decision Date: 09/23/16    Archive Date: 09/30/16

DOCKET NO.  08-39 535	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for chronic obstructive pulmonary disease (COPD), to include as due to a service-connected disability. 


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Ashley Martin, Associate Counsel 

INTRODUCTION

The Veteran served on active duty from January 1962 to January 1965.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

The Veteran testified at a video conference hearing in June 2010.  A transcript of the hearing is associated with the claims folder.

The issue of entitlement to a total rating based on individual unemployability has been raised by the record in an April 2016 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The Board was most recently before the Board in December 2015.  However, as is discussed below, the Board finds that further development is needed and the appeal is remanded again.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for COPD, which he and his representative argue is either due to service (to include in-service exposure to herbicides) or caused or aggravated by service-connected PTSD and ischemic heart disease.  The Veteran's representative recently argued that the VA examinations are inadequate and the Board agrees. 

A May 2012 VA examiner found that PTSD does not cause COPD, and that there is no evidence suggesting any aggravation between those conditions.  A May 2013 VA examination report indicates that the Veteran's COPD is not related to his service-connected PTSD.  The VA examiner noted that the Veteran's COPD is caused by his smoking history and post-service exposure to other offending substances.  That examiner did not indicate why the post-service exposures are more significant that the in-service exposure to herbicides.  The examiner further explained there is no scientific evidence that PTSD causes or "persistently" aggravates COPD.  Aggravation in the context of 38 C.F.R. § 3.310(b) means "any increase in disability."  See Allen v. Brown, 7 Vet. App. 439 (1995).  Thus, the examiner's reference to persistent aggravation is incorrect.  The Board is unable to determine whether the opinion would have been different if the examiner had considered the appropriate standard.  Thus, another opinion is required.  

In the most recent VA examination, in March 2016, the examiner opined that it is less likely than not that the Veteran's COPD was incurred or aggravated by active service, including herbicide exposure.  The examiner reasoned that the Veteran's COPD appears to be more likely than not due to his history of smoking.  The medical literature shows that smoking is a very well established cause for such lung dysfunction, and the evidence for cause or aggravation of COPD by herbicide exposure does not meet the "as likely as not" standard.  The Veteran's representative argued that the examiner use conflicting standards in providing the opinion.  

The opinion provided on remand should also consider arguments posed by the Veteran's representative in an August 2016 informal hearing presentation.  The representative argued that the medical literature suggests that stress and anxiety symptoms of PTSD may coincide with obstructive lung disease which causes airways to narrow.  The Veteran has specifically reported symptoms of feeling very nervous and angry on different occasions, which may trigger breathing difficulties associated with his COPD.  The VA examiners did not consider these contentions or the medical literature specifically cited by the representative.  

Furthermore, any pertinent treatment records should be obtained on remand.  The most recent VA treatment records are dated in January 2014.   

Accordingly, the case is REMANDED for the following actions:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain the names and addresses of all medical care providers who treated the Veteran for his COPD since January 2014.  After securing the necessary release, take all appropriate action to obtain these records.

2. After completion of the above and after any records obtained have been associated with the claims file, return the Veteran's claims file to the examiner who conducted the Veteran's March 2016 VA examination for an addendum opinion, or to a qualified medical professional if the examiner is unavailable.  If the examiner determines that an examination is necessary, one should be scheduled.

The VA examiner should thoroughly review the Veteran's VA claims file, including the Veteran's service treatment records.  The VA examiner is requested to specifically address the following:

(a) Whether it is at least as likely as not (50 percent probability or greater) that any COPD, had its onset in service or is etiologically related to service, including conceded herbicide exposure.  The examiner should consider and discuss as necessary the positive opinions of record, including the opinion provided by Dr. D.B. that the majority of the Veteran's lung disease is related to exposure to herbicides during the Vietnam conflict. 

(b) Whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's COPD was aggravated by his service-connected PTSD or his ischemic heart disease.  The examiner should specifically address the Veteran contentions that his PTSD symptoms trigger breathing difficulties associated with his COPD.  The examiner should also consider and discuss as necessary the medical literature referred to by the Veteran's representative, which suggests that stress and anxiety symptoms of PTSD may coincide with obstructive lung disease.

The term "aggravated" in the above context refers to any increase in disability.

If aggravation is present, the examiner should indicate, to the extent possible, the approximate level of severity of the Veteran's COPD condition before the onset of the aggravation.

A rationale for all requested opinions shall be provided.  If the examiner is unable to render an opinion without resorting to mere speculation, he/she must so state and provide a reason as to why an opinion cannot be given.

3. Upon completion of the above, readjudicate the issue on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case, provided an opportunity to respond and the case should thereafter be returned to the Board for further appellate consideration, as appropriate.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M.E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).





